Mr. Justice Sears delivered the opinion oe the Court. Counsel for appellants contend, first, that there was evidence tending to excuse appellants from the presumption of negligence, and hence that the case should have been left to the jury without peremptory instruction; second, that at the time of the loss of the goods by misdelivery, the relation of inn keeper and guest had not been established between appellant and appellee, and hence that there was no liability; and third, that the responsibility of the inn keeper for the safe keeping of the baggage and chattels of a guest does not extend to merchandise carried for purposes of sale. It is the rule that loss of the goods of a guest, while at an inn, is presumptive evidence of negligence on the part of the inn keeper. Metcalf v. Hess, 14 Ill. 129; Story on Bailments, 472. And in case of such loss “ the inn keeper can alone absolve himself from liability by showing that the loss * * * occurred without any fault whatever on his part, or by the fault of the guest,” etc. Johnson v. Richardson, 17 Ill. 302; Kelsey v. Berry, 42 Ill. 469. There is no evidence in this case tending to show that the loss was either without fault of appellants, or through fault of appellee. On the contrary, it is undisputed that appellants’ negligence in insisting upon a misdelivery was the cause of loss. The mere fact that a guest does not ask for his baggage or inquire as to its safety for a period of several days after its reception by his host, the inn keeper, can not be said, under such circumstances as appear here, to constitute negligence. If there was no defense the trial court was warranted in instructing the jury to find for the plaintiff. Williams v. Moore, 69 Ill. App. 618. The relation of inn keeper and guest was established by the reception of the baggage. When the baggage was received, as here, by the inn keeper, and the owner delivered it for the purpose of becoming a guest and soon afterward did become an inmate of the hotel, the responsibility of the inn keeper for the safe keeping of the baggage will be held to have begun at its reception, even though such reception was prior to the time when the owner came personally infra hospitium. Dickinson v. Winchester, 4 Cush. 114; Sasseen v. Clark, 37 Ga. 242. The responsibility of an inn keeper is not necessarily limited to such baggage as is carried for convenience of travel but extends as well to merchandise carried by a guest, when received by the inn keeper as here shown. Calye’s Case, 8 Coke, 32; Berkshire Woolen Co. v. Proctor, 7 Cush. 428; Wilkins v. Earle, 44 N. Y. 179. It would appear from this record that no other result could have properly obtained than that which was directed by the trial court. The judgment is affirmed.